UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2233


MINH VU HOANG,

                 Debtor - Appellant,

THANH HOANG,

                 Debtor,

          v.

GARY A. ROSEN,

                 Trustee – Appellee,

          and

U.S. TRUSTEE, Greenbelt, 11,

                 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-03184-DKC; 05-21078)


Submitted:   February 20, 2014             Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Minh Vu Hoang, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Minh       Vu   Hoang    appeals     the    district      court’s     order

affirming the bankruptcy court’s orders granting the trustee’s

turnover   motion      and   denying    her    motion      in    limine   to   exclude

certain expert testimony.            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                 Hoang v. Rosen, No.              8:12-cv-

03184-DKC (D. Md. filed Sept. 6, 2013, and filed Oct. 6, 2013).

We   dispense   with       oral    argument    because     the    facts   and    legal

contentions     are    adequately      presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         3